     Case 1:17-cr-00350-LAP Document 1305 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                              17 Cr. 350 (LAP)
-against-
                                                     ORDER
RAZHDEN SHULAYA,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The date by which Mr. Shulaya was to reply to the Government’s

opposition to his motion for bail pending appeal has passed.           (See

dkt. no. 1273.)    If Mr. Shulaya does not file a reply by October

15, 2020, the motion shall be considered sub judice.

SO ORDERED.

Dated:      New York, New York
            October 8, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
